The Court of Appeals, sua sponte, requests the return of *925remittitur and, when returned, it will be amended by adding thereto the following: "Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that mandatory disbarment pursuant to section 90 of the New York State Judiciary Law, based on conviction of a felony in another jurisdiction for acts which would not constitute a felony in New York State, was a deprivation of equal protection of the laws and of due process of law in violation of the Fourteenth Amendment and was cruelty in violation of the Eighth Amendment. The Court of Appeals considered these contentions and held that appellant was not deprived of his constitutional rights.” [See 45 NY2d 865.]